COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-141-CV



IN RE RICHARD LEE BOWEN	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of habeas corpus and is of the opinion that the petition is moot 
because relator is no longer confined
.  Accordingly, relator’s petition for writ of habeas corpus is dismissed as moot.

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL:  LIVINGSTON, WALKER, and MEIER, JJ.



DELIVERED:  May 26, 2009

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.